Case 8:21-cv-00493-TPB-CPT Document 28 Filed 06/11/21 Page 1 of 2 PageID 218




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA

                        CASE NO.: 8:21-cv-00493-TPB-CPT

KATHRYN SWIGGUM, individually and
on behalf of all others similarly situated,            CLASS ACTION

      Plaintiff,                                       JURY TRIAL DEMANDED

v.

EAN SERVICES, LLC

      Defendant.
____________________________________/


        NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
         OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

      Plaintiff hereby gives notice of the following supplemental authority in support

of her Opposition to Defendant’s Motion to Dismiss, [DE 20]: Swiggum v. Beall’s Inc.,

Case No. 2021CA000168 (Fla. 12th Cir. Ct. 2021) (denying motion to dismiss FSCA

claim alleging use of “session replay” spyware and rejecting the defendant’s arguments

that: (i) the contents of Plaintiff’s electronic communications were not intercepted; (ii)

any electronic communications were not intercepted using an electronic, mechanical,

or other device; (iii) any interception did not occur contemporaneously with

transmission; (iv) Plaintiff had no reasonable expectation of privacy when visiting

Defendant’s website; and (v) Plaintiff consented as a result of a privacy policy found

in a hyperlink on the website). A copy of order and hearing transcript outlining the

court’s holding are attached as Exhibit A.
Case 8:21-cv-00493-TPB-CPT Document 28 Filed 06/11/21 Page 2 of 2 PageID 219




Date: June 11, 2021

                                         Respectfully submitted,

                                   By:   HIRALDO P.A.


                                         /s/ Manuel S. Hiraldo
                                         Manuel Hiraldo, Esq.
                                         Florida Bar No. 030380
                                         401 E. Las Olas Blvd., Suite 1400
                                         Fort Lauderdale, FL 33301
                                         mhiraldo@hiraldolaw.com
                                         Telephone: 954-400-4713

                                         SHAMIS & GENTILE, P.A.
                                         Andrew J. Shamis, Esq.
                                         Florida Bar No. 101754
                                         ashamis@shamisgentile.com
                                         14 NE 1st Avenue, Suite 705
                                         Miami, Florida 33132
                                         (t) (305) 479-2299
                                         (f) (786) 623-0915

                                         EDELSBERG LAW, PA
                                         Scott Edelsberg, Esq.
                                         Florida Bar No. 100537
                                         scott@edelsberglaw.com
                                         Christopher Gold, Esq.
                                         Florida Bar No. 88733
                                         chris@edelsberglaw.com
                                         20900 NE 30th Ave., Suite 417
                                         Aventura, FL 33180
                                         Telephone: 305-975-3320

                                         Counsel for Plaintiff and Proposed Class
